Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 8th, 2021 has been entered. 
Allowable Subject Matter
Claims 1, 3-4 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious 
An optical lens, comprising: an optical portion located at a central position … 
“wherein the outer periphery comprises a first peripheral surface extending from the fifth surface along a direction parallel to the optical axis, and a second peripheral surface extending from an edge of the first peripheral surface facing away from the fifth surface to the third surface along a direction facing toward the optical axis”.
Claims 3, 4, and 8 are allowed due to dependency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872